--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated April 30, 2021 is acknowledged.
Claim Status
Claims 1-12 are pending and examined. Claims 1-12 were amended. Claims 13-20 were cancelled. 
Withdrawn Claim Rejections -35 USC § 112
Rejections of claims 2, 4, 5, 10, and 11 are withdrawn because rejections were obviated with claim amendments.
Withdrawn Double Patenting Rejections
Rejections of claims 1 and 3-12 over claims 1-6 and 8-11 of copending Application No. 16/448,469 (reference application) are withdrawn because applicant filed a terminal disclaimer.
Terminal Disclaimer 
The terminal disclaimer filed on April 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,947,255 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record in Saad et al. (The Royal Society of Chemistry, pages 57672-57682, Published 2016). Saad teaches mesoporous silica SBA-15 functionalized by (3-glycidyloxypropyl)trimethoxysilane having 2-aminothiazole and aminopropyl-trizole ligands bound thereto (Abstract and Figure 1 on page 57673). The mesoporous SBA-15 was formed according to Zhao (Science, pages 548-552, published 1998) (Section 2.2 in the left column on page 57674). Zhao was reviewed and does not disclose silica particle size. However, as evidenced by ACS Material Advanced Chemical Supplier (Technical Data Sheet, ACS Material Mesoporous Silica Molecular Sieve SBA-15, Pages 1-5, Accessed on May 4, 2021, Accessed from https://www.acsmaterial.com/pub/media/catalog/product/t/d/tds-sba-15-20180912.pdf), SBA-15 has a particle size of 1-4 micrometers (Table on page 2). The glycidyl functionalized mesoporous silica was prepared by stirring 1 g of mesoporous silica with 2 mL of GPTMS (section 2.3 in the left column on page 57674). Saad does not teach the amount of GPTMS that reacted with silica. Assuming that all GPTMS reacted with silica, the resulting product would have total weight of 3 g of which 1 g would be silica and 2 g would be GPTMS. Density of GPTMS is about 1 g/mL. Thus the silica would have comprised 33% by weight of the total structure. The remaining reactions, azidation and 1,3-dipolar cycloaddition would have further reduced the concentration of silica in the final product because these reactions result in the addition of further organic moieties to the silicon dioxide particle. The claimed compound is not obvious over Saad because it would not have been obvious to modify Saad by replacing SBA-15 micron sized particles with silicon dioxide nanoparticles, and it would not have been obvious to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-12 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alma - Pipic whose telephone number is (571)270-7459. The examiner can normally be reached on M-F 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571-272-06460646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALMA PIPIC/
Examiner, Art Unit 1617